internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b09-plr-121770-03 date date number release date index number legend trustee decedent date trust daughter daughter daughter date date date instruments state statute dear this is in response to your letter dated date and prior correspondence submitted on behalf of trustee requesting a ruling regarding the generation-skipping_transfer gst tax consequences of proposed modifications to a_trust the information submitted and representations made are summarized as follows decedent died testate on date a date prior to date decedent's will bequeathed the remainder of his estate to trust pursuant to decedent's will trust will terminate twenty-one years after the death of both plr-121770-03 daughter and daughter trustee represents that there have been no actual or constructive additions to trust after date paragraph ii of decedent’s will authorizes the surviving original trustees to appoint a successor trustee in the event of the death of an original trustee any appointed trustee has the power to appoint additional trustees as vacancies may occur because of the death or resignation of existing trustees such appointments however may at no time cause the number of trustees to exceed three paragraph iii provides for monthly sums to be paid to decedent's sisters and niece for their lifetime subject_to these payments paragraph iv provides the trust estate be used for benefit of daughter daughter daughter or the descendants of any deceased child of decedent share and share alike until decedent's children reach the age of twenty-one years the trustee in his discretion is to pay such amounts necessary for the proper support maintenance and education of the children when a child reaches the age of twenty-one years the trustee is to pay to the child all the net_income from that child’s share of the trust estate at the age of twenty-five in addition to the income the child is to receive a specified amount from the principal of the trust estate if a child of decedent dies prior to the termination of trust without leaving any descendants that child's portion of the trust estate is to be divided among decedent’s other living children or descendants of such children share and share alike upon termination of trust the trust estate is to be distributed to each of decedent's children then living or the descendants of any deceased child share and share alike pursuant to paragraph iv the trustee is to sell all of decedent’s real_estate except the homestead and invest the proceeds in specified bonds paragraph iv and require the proceeds from the liquidation or sale of any stock and any dividends and interest received by trust to be invested in bonds paragraph iv requires that within years after decedent’s death all funds coming into trust and all sale proceeds must be invested in bonds daughter died on date and daughter died on date accordingly on date which is twenty-one years following the death of the last to die of daughter or daughter trust will terminate and the assets of trust will be distributed to decedent's then living descendants per stirpes the last surviving original trustee failed to name a successor trustee under paragraph ii as a result each subsequent appointment of a successor trustee has required a court_proceeding and unanimous consent of all income beneficiaries trustee would like to modify trust to permit the current income beneficiaries by unanimous consent to remove and replace a trustee with another corporate trustee who is not related or subordinate to any beneficiary within the meaning of sec_672 the modification would avoid the expense and time consuming nature of litigation when the appointment of a successor trustee is necessary plr-121770-03 trustee asserts that it was decedent’s intent that trust’s purposes were to provide an adequate annual income to decedent's daughters and their descendants and to distribute principal to the descendants upon trust’s termination however due to the decline in interest rates over the last few years these purposes have not effectively been fulfilled consequently trustee determined that trust should be expanded to allow for investments in instruments in addition to certain bonds because paragraph iv through limits trustee's ability to invest in anything other than certain bonds trustee would like to modify trust to expand each part of paragraph iv through to provide in lieu of bonds trustee may invest in bonds and instruments state statute provides that by written consent of all named beneficiaries of a_trust the trust may be revoked modified or terminated upon a finding by the court having jurisdiction over the trust that the trust's purposes as expressed in or implied by the circumstances surrounding the trust as a result of circumstances not foreseen to the settlor are not effectively being fulfilled or are frustrated trustee requests a ruling that the proposed modifications to trust pursuant to state statute will not forfeit trust's gst tax exempt status under sec_2601 of the internal_revenue_code law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides generally that any trust in existence on date will be considered an irrevocable_trust unless otherwise provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that plr-121770-03 is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in the present case trust was created and became irrevocable on date and there have been no additions made to trust after date accordingly trust is exempt from the gst tax under sec_26_2601-1 based on the facts submitted and the representations made trustee seeks to modify the terms of trust in a manner that would allow the current income beneficiaries to remove and replace a trustee without court intervention such a modification pertains to the administration of a_trust trustee also proposes a modification that would allow trustee to invest trust assets in both investments and certain bonds this plr-121770-03 modification effectuates a change in the form of investment held by trust and is administrative in nature accordingly the proposed modifications to trust are administrative changes and will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the proposed modifications do not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust provided that the state court approves the proposed agreement the modifications will not violate b a of the tax_reform_act_of_1986 and will not affect the gst exempt status of trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee sincerely yours melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
